DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toshio et al (JP 2001-113667) in view of Shingo et al (JP 63-076859).
	With respect to Claim 1, Toshio et al discloses providing a resin layer (Figures 1-6, 3, Abstract, and paragraphs 10-25); forming a resin mask by forming the openings corresponding to a pattern in the resin layer by emitting a laser (Figure 5, 7) . See Figures 1-6 and paragraphs 10-25. Moreover,   Toshio et al pertains to a screen printing mask which comprises a metal (Figure 1, 2, Abstract) and a resin layer (Figure 1, 3, Abstract). The laser is emitted from the metal layer side. See Figure 5, elements 2 and 7; and corresponding text.
	Toshiu et al differs from the present Claims in that it does not disclose a vapor deposition mask, and discloses a screen printing mask instead.
	Shingo et al discloses a vapor deposition mask comprising a metal mask (3) and a resin mask (2) stacked on top. See the Abstract and corresponding Figure.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the process of Toshio et al, to form a chemical vapor deposition mask as disclosed by Shingo, for its known benefit of forming a mask pattern in a resin layer. The use of laser to form a resin mask would have been obvious to one of ordinary skill in the art, in view of the cited references.
	With respect to Claim 2, Shingo discloses a thickness in the cited range of ten or less microns. See the Figure corresponding to Abstract, Abstract and lines 10-30 of the Detailed Description of Shingo.   
	With respect to Claim 3, a sectional shape of the slit has broadening toward a vapor deposition source direction. See Figure corresponding to Abstract of Shingo et al. Moreover, it would have been obvious to narrow the opening to obtain a more concentrated amount of vapor deposited. Furthermore, changes in shape are prima facie obvious. See In re Dailey, 149 USPQ 47 (CCPA 1966).
	With respect to Claim 4, Toshio et al and Shingo et al use the same resins in their masks as used by Applicants. Moreover, the use of a resin which does not thermally expand as much, would be prima facie obvious to maintain the accuracy of the mask pattern.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,203,028. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the process steps are disclosed in Claim 1 of US 9,203,028. The exclusion of some steps, where not needed would be obvious to one of ordinary skill in the art.
With respect to Claim 2, the limitation “the thickness of the resin mask is within range not less than about 3 microns and less than about 10 microns” would have been obvious as changes in size are prima facie obvious. See In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to Claim 3, and the limitation “wherein a sectional shape of the resin mask is a shape including broadening toward a vapor deposition source side”, US 9,203,028 discloses a slit. See Claim 3.
With respect to Claim 4, and the limitation “ the thermal coefficient of the resin mask is not more than about 16ppm/degree Celcius”, the selection of the optimum resin characteristics would be within the skill of one of ordinary skill in the art as optimization. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
December 3, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812